Citation Nr: 1740054	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for paroxysmal atrial fibrillation.


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1958 to June 1961.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2013 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected paroxysmal atrial fibrillation is more disabling than the assigned rating of 10 percent.  The Veteran was afforded a VA Examination in September 2013.  The examiner confirmed the Veteran's diagnosis of atrial fibrillation with a cardiac arrhythmia.  The examiner noted that Veteran experienced more than four (4) intermittent atrial fibrillation episodes in the past twelve (12) months.  As to how these episodes were documented, the examiner left blank the boxes for EKG and Holter, and instead marked the box for other and noted that these episodes were consistent with the Veteran's long history of intermittent symptoms.  It was further noted that he did not check his pulse.  The Board finds that this examination report is inadequate as Diagnostic Code 7010 requires that atrial fibrillation episodes to be documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2016).  The Code The Board must remand the case at this time to obtain clarification as to how the atrial fibrillation episodes were recorded.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the examiner who conducted the September 2013 examination or other similarly qualified examiner.  If an evaluation of the Veteran is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

State how many episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia, documented by an ECG or Holter monitor, the Veteran has experienced in the past year.  Explain what constitute an episode of paroxysmal atrial fibrillation or supraventricular tachycardia.

A complete rationale should be given for any opinion provided.  

 2.  After completing the above, readjudicated the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




